      USDC IN/ND case 2:18-cv-00472 document 1 filed 12/14/18 page 1 of 6




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF INDIANA
                                 HAMMOND DIVISION


TRUSTEES OF THE TEAMSTERS UNION                       )
NO. 142 PENSION FUND, TRUSTEES OF THE                 )
TEAMSTERS UNION LOCAL NO. 142                         )
TRAINING AND APPRENTICESHIP TRUST                     )
FUND, and TRUSTEES OF THE TEAMSTERS                   )
UNION LOCAL NO. 142 ANNUITY FUND,                     )       CASE NO.:      2:18-cv-472
            Plaintiffs,                               )
                                                      )
       v.                                             )
                                                      )
LIONHART TRUCKING LLC,                                )
          Defendant.                                  )


                                          COMPLAINT

       Plaintiffs, by their attorney, Teresa A. Massa, complain against Defendant, Lionhart

Trucking, LLC as follows:

                                JURISDICTION AND VENUE

       1.      This Complaint is brought under, and this Court has jurisdiction pursuant to,

Section 301 of the National Labor Relations Act, 29 U.S.C. § 185(a) as amended, hereafter

“LMRA”, and

       2.      This action is brought, and venue is proper, in this District and Division, in that

Plaintiffs’ funds offices are located in Gary, Indiana, where the funds are administered, and

where the Plaintiffs’ claims arose, pursuant to 29 U.S.C. § 1132(e)(2) and § 1391(b) and (c).
      USDC IN/ND case 2:18-cv-00472 document 1 filed 12/14/18 page 2 of 6




                                            PARTIES

               3.      Plaintiffs are the Trustees of the Teamsters Union No. 142 Pension Fund,

Trustees of the Teamsters Union Local No. 142 Training and Apprenticeship Trust Fund, and

Trustees of the Teamsters Union Local No. 142 Annuity Fund (hereinafter the “Funds”), and are

“fiduciaries” within the meaning of Sections 3(21)(a), 502(a)(3) and (g)(2) of ERISA, 29 U.S.C.

§§ 102(21)(A), 1132(a)(3) and (g)(2).     The Funds are “Employee Pension Benefit Plans” and

“Pension Plans” within the meaning of Section 3(2) of ERISA, 29 U.S.C. § 1002(2), and are

therefore “Employee Benefit Plans” and “Plans” within the meaning of Section 3(3) of ERISA, 29

U.S.C. § 102(3).    The Funds are also “multi-employer plans” within the meaning of Section 3(37)

of ERISA, 29 U.S.C. § 1002(37).     The Funds were established and are maintained by employers

engaged in commerce or in an industry affecting commerce, and by an employee organization

representing employees engaged in commerce and in an industry engaged in commerce, within the

meaning of Section 4(a) of ERISA, 29 U.S.C. § 1003(A).

       4.      Defendant, LIONHART TRUCKING, LLC is an Indiana limited liability

company, whose principal place of business is in Gary, Indiana.     It is an employer engaged in an

industry affecting commerce.

                             COUNT I – SUCCESSORSHIP LIABILITY

       5.      On or about April 17, 2015 MAJOR LEAGUE TRUCKING, LLC (“MLT”) by

its owner, Johnny McClendon, Jr., entered into a collective bargaining agreement with the

Teamsters Union Local No. 142 (“Union”) pursuant to which it was required to make periodic

contributions to the Funds on behalf of certain of its employees.



                                                2
      USDC IN/ND case 2:18-cv-00472 document 1 filed 12/14/18 page 3 of 6




       6.     By virtue of certain provisions contained in the collective bargaining agreement,

MLT was bound by the Trust Agreements establishing the Funds.

       7.     MLT became delinquent in its contributions to the Funds, causing the Funds to file

a lawsuit against MLT in case number 2:16-cv-396 on September 12, 2016 in this district and

division.

       8.     The Court entered summary judgment against MLT on August 29, 2017, in the

amount of $72,863.29.

       9.     After entry of judgment, Plaintiffs filed their Motion to Enforce Judgment by

Proceedings Supplemental to Execution, and the Court set a hearing for October 27, 2017.

       10.    In response, MLT filed a Motion for Reconsideration of the Summary Judgment

Order, and a Motion to Stay Execution.

       11.    Before the Court ruled on MLT’s Motions, on October 9, 2017, MLT filed for relief

under Chapter 7 of the U.S. Bankruptcy code.

       12.    Shortly thereafter, on November 11, 2017, Johnny McClendon III incorporated and

began operating Lionhart Trucking, LLC.

       13.    McClendon III is the son of Johnny McClendon, Jr. and was previously an

employee of MLT.

       14.    In his capacity as manager of Lionhart, McClendon III hired his father to perform

services for Lionhart.

       15.    While MLT purported to cease operations following its bankruptcy filing,

Lionhart soon thereafter commenced operations.



                                               3
       USDC IN/ND case 2:18-cv-00472 document 1 filed 12/14/18 page 4 of 6




       16.     Lionhart services the same Lake and Porter County area in which MLT operated.

       17.     Lionhart performs substantially the same trucking and hauling services as MLT.

       18.     Lionhart uses the same business address as MLT used to park its trucks and stage

its operations, at 3535 Ride Road, Gary, Indiana.

       19.     Through not a formal manager of Lionhart, McClendon, Jr., in fact, controls its

operations just as he did for MLT.

       20.     The equipment Lionhart uses in its work, including vehicles, was previously

owned and/or used by MLT.

       21.     Lionhart had notice of the judgment against MLT because McClendon, Jr., who

controls Lionhart’s operations, was involved in the litigation against MLT, and McClendon III

was an employee of MLT.

       22.     The Funds’ judgment against MLT was partially paid by bond proceeds, but

remains substantially unsatisfied.

       23.     MLT failed to pay contributions to Plaintiffs’ funds after the period of time covered

by the judgment.

       24.     Based on the foregoing, Lionhart is a successor to MLT, and Lionhart is liable for

Plaintiffs’ prior ERISA judgment against MLT, as well as post-judgment contributions and

ancillary fees and penalties.

       WHEREFORE, Plaintiffs request the following relief:

       A.      A judicial declaration that Lionhart is a successor to MLT;




                                                 4
      USDC IN/ND case 2:18-cv-00472 document 1 filed 12/14/18 page 5 of 6




       B.         That judgment be entered in favor of Plaintiffs and against Lionhart in the amount

of benefits owed but unpaid by MLT pursuant to the prior judgment, as well as post-judgment

contributions owed; and all ancillary amounts such as liquidated damages, interest and attorney

fees and costs.

       C.         That Plaintiffs be awarded their costs herein, including reasonable attorneys’ fees

and costs incurred in the prosecution of this action, together with liquidated damages in the amount

of 20% and interest all as provided in the applicable agreements and ERISA Section 502(g)((2).

       D.         That this Court grant Plaintiffs such other and further relief as it may deem

appropriate under the circumstances.

                              COUNT II – ALTER EGO LIABILITY

       25.        Plaintiffs reallege and incorporate ¶¶ 1-24 above into this Count II of this

Complaint.

       26.        The creation of Lionhart Trucking, LLC was in furtherance of MLT’s efforts to

evade the judgment, as well as of MLT’s ongoing obligations pursuant to the collective

bargaining agreement and trust agreements and was a disguised continuance of MLT.

       27.        Based on the foregoing, Lionhart is an alter ego to MLT, and Lionhart is liable

for contributions on Lionhart’s work pursuant to MLT’s ongoing obligations to the collective

bargaining agreement and to the trust agreements.

       28.        As alter ego, Lionhart remains bound to the collective bargaining agreement and

Plaintiffs’ trust agreements and is obligated to continue paying contributions to Plaintiffs funds.

       29.        The funds require an audit to determine the amount of contributions due for



                                                    5
       USDC IN/ND case 2:18-cv-00472 document 1 filed 12/14/18 page 6 of 6




Lionhart’s employees performing bargaining unit work.

       WHEREFORE, Plaintiffs request the following relief:

       A.      A judicial declaration that Lionhart is a successor and alter ego to MLT;

       B.      That Lionhart be ordered to submit to an audit for work performed from the

inception of its business operations to the current time;

       C.      That Plaintiffs be awarded their costs herein, including reasonable attorneys’ fees

and costs incurred in the prosecution of this action, together with liquidated damages in the

amount of 20%, and interest, all as provided in the applicable agreements and ERISA Section

502(g)(2).

       D.      That this Court grant plaintiffs such other and further relief as it may deem

appropriate under the circumstances.

                                                      Respectfully submitted,



                                                      /s/ Teresa A. Massa
                                                      Teresa A. Massa, #16133-45
                                                      1158 W. Lincolnway, Suite 2
                                                      Valparaiso, IN 46385
                                                      (219) 465-1766
                                                      Attorney for Plaintiffs




                                                 6
